                         MAZZOLA LINDSTROM LLP

Jean-Claude Mazzola                                                                                 D: 646.216.8585
jeanclaude@mazzolalindstrom.com                                                                     M: 646.250.6666




May 26, 2020

VIA ECF ONLY

Hon. Valerie E. Caproni
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

RE:    1:20-cv-02904-VEC Zhejiang Jinko Solar Co. Ltd. v. Thesan USA Corp.

Dear Judge Caproni:

I represent the plaintiff, Zhejiang Jinko Solar, in the captioned. I commenced this action by
filing the complaint on April 8, 2020. (ECF #1). I have not yet completed service of the
complaint.

On April 13, 2020, you noticed this matter for an Initial Pre-Trial Conference to be held this
Friday, May 29, 2020 (ECF #3). Your notice ordered that a preconference submission be made
on Thursday May 21, 2020 which I did not do.

Although, the defendant has not yet appeared, I have been in regular contact with counsel for the
defendant, Gina Piazza. I believed and do believe that we have reached a settlement. As I
advised via email with your law clerk, we were very close to finalizing the written agreement, at
which time I would have filed a notice of dismissal. Ms. Piazza, very graciously, shared with me
a defect in the proposed settlement agreement that would have impacted my client’s ability to
enforce the settlement. I am now working with Ms. Piazza to correct the terms of the settlement
agreement and do expect that it will be finalized shortly.

Please adjourn the IPTC until Friday, June 26, 2020 to allow for the settlement of this matter to
be completed. I expect that will be done within the next three weeks and a notice of dismissal
will be filed. This is the first request for an adjournment. Ms. Piazza has not been consulted on
this request but will be copied on this letter via email.

Respectfully yours,



Jean-Claude Mazzola

cc:    Gina Piazza, Esq.


            1350 AVENUE OF THE AMERICAS , SECOND FLOOR, NEW YORK , NEW YORK 10019 T: 646.216.8300
                                         WWW . MAZZOLALINDSTROM . COM
